                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION



UNITED STATES OF AMERICA                        §
                                                §
V.                                              §             NO.    A 18 CR 390(1) RP
                                                §
JASON HERNANDEZ                                 §


                        MOTION TO WITHDRAW AS COUNSEL
                      AND FOR APPOINTMENT OF NEW COUNSEL

TO THE HONORABLE ROBERT PITMAN, UNITED STATES DISTRICT JUDGE
FOR THE WESTERN DISTRICT OF TEXAS, AUSTIN DIVISION:

       NOW COMES Horatio R. Aldredge, Supervisory Assistant Federal Public Defender and

attorney for defendant Jason Hernandez requesting permission to withdraw as counsel for the

defendant and for the appointment of new counsel, showing the Court as follows:

       1. The Federal Public Defender was appointed to represent Hernandez on November 27,

2018, by United States Magistrate Judge Andrew W. Austin.

       2. Counsel just became aware that an actual conflict exists between Hernandez and another

client of the Federal Public Defender’s Office. Given counsel’s continuing duty of loyalty to

clients, a conflict exists with counsel’s duty of loyalty to Hernandez.

       DEFENDANT REQUESTS that the Court enter an order permitting counsel to withdraw

and for appointment of new counsel in this matter.
                                             Respectfully submitted.

                                             MAUREEN SCOTT FRANCO
                                             Federal Public Defender


                                             __________________________________
                                             /s/ HORATIO R. ALDREDGE
                                             Assistant Federal Public Defender
                                             Western District of Texas
                                             504 Lavaca Street, Ste. 960
                                             Austin, Texas 78701
                                             (512) 916-5025
                                             (512) 916-5035 (FAX)
                                             Bar Number: Texas 00795216

                                             Attorney for Defendant




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of December, 2018, I electronically filed the
foregoing Motion to Withdraw as Counsel and for Appointment of New Counsel with the Clerk
of Court using the CM/ECF system which will send notification of such filing to the following:


Gabriel Cohen
Assistant U.S. Attorney
816 Congress Ave., Ste. 1000
Austin, TX 78701



                                      _______________________________________
                                      /s/ HORATIO R. ALDREDGE
                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION



UNITED STATES OF AMERICA                      §
                                              §
V.                                            §            NO.     A 18 CR 390(1) RP
                                              §
JASON HERNANDEZ                               §


                                             ORDER

       On this date came on to be considered Counsel's Motion to Withdraw and for Appointment

of New Counsel and the Court is of the opinion that the motion should be GRANTED.

Accordingly, it is

       ORDERED that the Federal Public Defender is permitted to withdraw as counsel of record

in         the             above-captioned        cause,         and       further       that

__________________________________________________ is appointed to represent the

defendant in this cause.

       SIGNED this _______ day of _________________, 2018.




                                             _________________________________________
                                             JUDGE PRESIDING
